DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply to Amendments
The amendment, filed 9 June 2022, has been entered.  Claims 1-18 are pending, claims 1, 3-10, and 16 having been amended.
Applicants’ reply (pg. 7) and the amendments render the claim objection (pgs. 2-3, Action) moot.  Accordingly the claim objections to claims 3-9 have been withdrawn.  However, the claim amendments also necessitated new grounds for objections of claims 7 and 8, as discussed below.
Applicants’ reply was silent with regard to the claim interpretation of “a warning device configured to warn ... “ in claim 11 (pgs. 3-5, Action).  Claim 11 was also not amended.  Thus, the claim interpretation under 35 U.S.C. 112(f) of claim 11 is maintained, as discussed below.  
Applicants’ reply (pg. 7) and the amendments render the rejection of claims 1-18 (pgs. 5-7, Action), under 35 U.S.C. 112(b), moot.  Accordingly, the 35 U.S.C. 112(b) rejection of claims 1-18, have been withdrawn.  
The applicants’ amendment to claims 1, 10, and 16 added the limitations:  “controlling a platooning vehicle to avoid a collision between the outside vehicles” and “wherein the platooning controller is mounted on the platooning vehicle, and the outside vehicles are not in the platooning line and are not controlled by the platooning controller.”  The examiner agrees with the applicants’ characterization (pg. 8, Reply) that Harbach alone does not teach the newly amended limitations, though the claims did necessitate the consideration of new grounds of rejection.  Upon further consideration new grounds of rejection are made: claims 1, 3-5, 10 and 15-16, under 35 U.S.C. 103 in view of Harbach, Van Der Knapp, and Okuyama, as discussed below.  
The aforementioned amendments to claims 1, 10 and 16, also necessitated consideration of additional new grounds of rejection of claims 2, 6-9, 11-14, and 17-18.  Upon further consideration, new grounds of rejection are: claims 2, 11-13 and 17 under 35 U.S.C. 103 in view of Harbach, Van Der Knapp, and Okuyama and Breed; claim 6 under 35 U.S.C. 103 in view of Harbach, Van Der Knaap, Okuyama, and Mudalige; claims 7-9 under 35 U.S.C. 103 in view of Harbach, Van Der Knapp, Okuyama, Mudalige, and Breed; claim 14 under 35 U.S.C. 103 in view of Harbach, Van Der Knaap, Okuyama, Breed and Mudalige; and claim 18 under 35 U.S.C. 103 in view of Harbach, Van Der Knapp, Okuyama, and Mudalige, as discussed below.

Claim Objections
Claim 7 is objected to because of the following informalities: the recitation “is predicted” (ln. 4) is superfluous.
Claim 8 is also objected to because of the following informalities: the recites “determine whether the platooning vehicles is capable of avoiding the collision prediction point.”  The Examiner notes that a similar limitation is previously recited in claim 7 (from which claim 8 depends).  As such, this limitation (in claim 8) is being interpreted as tied back to (based on) the determination of whether to decelerate the platooning vehicles or change the lane.
Appropriate correction or clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "a warning device configured to warn ... " in claim 11.  Examiner notes that the 112(f) interpretation does not apply to claim 12 because structure is recited.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0379411 to Harbach et al. (hereafter Harbach), in view of U.S. Patent Publication Number 2020/0241563 to Van Der Knaap et al. (hereafter Van Der Knaap) and further in view of U.S. Patent Publication number 2021/0304618 to Okuyama et al. (hereafter Okuyama).
As per claim 1, Harbach discloses A platooning controller (see at least Harbach, [0023] disclosing vehicle safety system 20; [0041]), comprising: a processor (see at least Harbach, Fig. 5, showing processor 76; [0040] disclosing processor 76) configured to:
identify information about outside vehicles around a platooning line based on sensing information of platooning vehicles (see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side vehicle"); [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle; [0045]);
determine whether views of the outside vehicles are obstructed by the platooning line based on the information about the outside vehicles (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80);
control the platooning vehicles such that the views of the outside vehicles are obtained (see at least Harbach, [0032] disclosing that system 20 may be used in conjunction with other vehicle safety systems or functionality, such as adaptive cruise control, autonomous driving, collision avoidance, collision warning, lane departure warning, lane change/merge detection, object detection, vehicle path prediction, rear impact collision warning/avoidance, road condition detection; [0045]); and
perform controlling a platooning vehicles ... (see at least Harbach, [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20); 
a storage configured to store the sensing information or a result of determination of whether the views are obstructed (see at least Harbach, Fig. 5, showing memory 78; [0028] disclosing that the information sources 24 can include digital cameras or other image gathering devices, optical sensors, radar, lidar, ultrasonic or other RF sensors, thermal imaging cameras, thermal sensors and proximity sensors <interpreted as sensing>; and [0040] disclosing memory 78, including computer readable storage media used to store various operating variables or program instructions) ...  
and the outside vehicles are not in the platooning line and are not controlled by the platooning controller (see at least Harbach, Fig. 2, showing the outside vehicles which are not in the platooning line, and not controlled by the platooning system 20 <interpreted as the controller>; [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20). But Harbach does not explicitly disclose the limitations:
determine whether views of the outside vehicles are obstructed by the platooning line based on the information about the outside vehicles ...  ;
perform controlling a platooning vehicle to avoid a collision between the outside vehicles ... ; and
wherein the platooning controller is mounted on the platooning vehicle ... .
However, Van Der Knaap discloses determining whether views are obstructed by the platooning line limitation (see at least Van Der Knaap, [0037] disclosing that three cameras covering the vision areas Al, A2 and A3 can be regarded as typical state-of-the-art system solutions, and that viewed video streams from this cameras are stitched together and showed to the driver via displays (or monitors) strategically placed behind the A-pillars of the cabin and giving additional blind spot information<interpreted a views of outside vehicles>.  Disclosing further that once theses camera systems are in place designated ADAS function application can be fed such as avoiding run-overs in vulnerable road users at a turning around corner, and detecting traffic, like passenger cars either upcoming or being overtaking, in the lanes left and right of the truck-trailer combination and wards and even intervenes when the driver trying to pull over and an accident is eminent).
Van Der Knaap further discloses the avoiding a collision limitation (see at least Van Der Knaap, [0037])
Further Okuyama discloses the platooning controller mounted on the platooning vehicle limitation (see at least Okayama, [0019] disclosing that referring to FIG. 2, each of the vehicles 10 includes the vehicle controller 20, which controls the driving of the vehicle).
Harbach, Van Der Knapp and Okuyama are analogous art to claim 1 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).  Okayama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okayama, Abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, (e) having a storage configured to store the sensing information or a result of determination of whether the views are obstructed, and (f) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, as disclosed in Harbach, to provide the benefit of (1) determining whether views of the outside vehicles are obstructed, (2) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (3) where, the platooning controller is mounted on the platooning vehicle, as disclosed in Van Der Knapp and Okuyama.  Doing so would provide the benefit of improving safety.
As per claim 3, Harbach discloses all of the limitations of claim 1, as discussed above.  Harbach further discloses the limitation:
... when it is determined that the views of the outside vehicles are obstructed (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80).  
Van Der Knapp further discloses the limitation: 
determine whether a risk of collision between the outside vehicles is present (see at least Van Der Knaap, [0036]; [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
As per claim 4, the combination of Harbach, Van Der Knaap, and Okuyama discloses all of the limitations of claim 3, as discussed above.  Van Der Knaap further discloses limitation: 
warn the platooning vehicles and the outside vehicles about the risk of collision when the risk of collision is determined to be present (see at least Van Der Knaap, [0036]; [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
As per claim 5, the combination of Harbach, Van Der Knaap, and Okuyama  discloses all of the limitations of claim 3, as discussed above.  Harbach further discloses a processor is configured to: determine whether it is possible to obtain the views of the outside vehicles (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80).  
Van Der Knaap further discloses the limitation: when the risk of collision is determined to be present (see at least Van Der Knaap, [0036]; [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
As per claim 10, Harbach discloses A vehicle system (see at least Harbach, [0023] disclosing vehicle safety system 20; [0041]), comprising: 
a communicator configured to communicate between platooning vehicles (see at least Harbach, Fig. 5, showing processor 76; [0040] disclosing processor 76; [0054] disclosing that system 20 may utilize information from other systems 20 installed in either trailing vehicles or leading vehicles and that if the host vehicle is part of a vehicle platoon, the system 20 of the host vehicle can communicate with the other vehicles); and a platooning controller (see at least Harbach, [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle) configured to:
identify information about outside vehicles around a platooning line based on sensing information of the platooning vehicles (see at least Harbach, see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side vehicle"); [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle; [0045]);
determine whether views of the outside vehicles are obstructed by the platooning line based on the sensing information about the outside vehicles (see at least Harbach, [0028] disclosing that the information sources 24 can include digital cameras or other image gathering devices, optical sensors, radar, lidar, ultrasonic or other RF sensors, thermal imaging cameras, thermal sensors and proximity sensors <interpreted as sensing>; and [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80);
control the platooning vehicles such that the views of the outside vehicles are obtained (see at least Harbach, [0032] disclosing that system 20 may be used in conjunction with other vehicle safety systems or functionality, such as adaptive cruise control, autonomous driving, collision avoidance, collision warning, lane departure warning, lane change/merge detection, object detection, vehicle path prediction, rear impact collision warning/avoidance, road condition detection; [0045]); and
perform controlling the platooning vehicles ... (see at least Harbach, [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20) ... and 
and the outside vehicles are not in the platooning line and are not controlled by the platooning controller (see at least Harbach, Fig. 2, showing the outside vehicles which are not in the platooning line, and not controlled by the platooning system 20 <interpreted as the controller>). But Harbach does not explicitly disclose the limitations:
determine whether views of the outside vehicles are obstructed by the platooning line based on the information about the outside vehicles ...  ;
perform controlling a platooning vehicle to avoid a collision between the outside vehicles ... ; and
wherein the platooning controller is mounted on the platooning vehicle ... .
However, Van Der Knaap discloses determining whether views are obstructed by the platooning line limitation (see at least Van Der Knaap, [0037] disclosing that three cameras covering the vision areas Al, A2 and A3 can be regarded as typical state-of-the-art system solutions, and that viewed video streams from this cameras are stitched together and showed to the driver via displays (or monitors) strategically placed behind the A-pillars of the cabin and giving additional blind spot information<interpreted a views of outside vehicles>.  Disclosing further that once theses camera systems are in place designated ADAS function application can be fed such as avoiding run-overs in vulnerable road users at a turning around corner, and detecting traffic, like passenger cars either upcoming or being overtaking, in the lanes left and right of the truck-trailer combination and wards and even intervenes when the driver trying to pull over and an accident is eminent).
Van Der Knaap further discloses the avoiding a collision limitation (see at least Van Der Knaap, [0037])
Further Okuyama discloses the platooning controller mounted on the platooning vehicle limitation (see at least Okayama, [0019] disclosing that referring to FIG. 2, each of the vehicles 10 includes the vehicle controller 20, which controls the driving of the vehicle).
Harbach, Van Der Knapp and Okuyama are analogous art to claim 10 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).  Okayama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okayama, Abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, and (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, as disclosed in Harbach, to provide the benefit of (1) determining whether views of the outside vehicles are obstructed, (2) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (3) where, the platooning controller is mounted on the platooning vehicle, as disclosed in Van Der Knapp and Okuyama.  Doing so would provide the benefit of improving safety.
As per claim 15, the combination of Harbach, Van Der Knaap, and Okuyama  discloses all of the limitations of claim 10, as discussed above.  Harbach further discloses a vehicle system wherein the system further comprises: a warning device (see at least Harbach, [0017] disclosing displays).  
Further, Van Der Knaap discloses the limitation:
configured to display at least one of information for platooning, information about the outside vehicles, or a screen configured to warn a risk of collision. (see at least Van Der Knaap, [0036]; [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
As per claim 16, Harbach discloses [a] platooning control method (see at least Harbach, [0023] disclosing vehicle safety system 20; [0041]), comprising: 
identifying, by a processor, information about outside vehicles around a platooning line based on sensing information of platooning vehicles (see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side vehicle"); [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle; [0045]);
determining, by the processor, whether views of the outside vehicles are obstructed by the platooning line based on the sensing information about the outside vehicles (see at least Harbach, [0028] disclosing that the information sources 24 can include digital cameras or other image gathering devices, optical sensors, radar, lidar, ultrasonic or other RF sensors, thermal imaging cameras, thermal sensors and proximity sensors <interpreted as sensing>; and [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80);
when the views are determined to be obstructed, controlling, by the processor, the platooning vehicles such that the views of the outside vehicles are obtained (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80; [0032] disclosing that system 20 may be used in conjunction with other vehicle safety systems or functionality, such as adaptive cruise control, autonomous driving, collision avoidance, collision warning, lane departure warning, lane change/merge detection, object detection, vehicle path prediction, rear impact collision warning/avoidance, road condition detection); and
controlling, by the processor, the platooning vehicles ... (see at least Harbach, [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20 <interpreted as the controller>) ... ;
and the outside vehicles are not in the platooning line and are not controlled by the platooning controller (see at least Harbach, Fig. 2, showing the outside vehicles which are not in the platooning line, and not controlled by the platooning system 20 <interpreted as the controller>; [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20). But Harbach does not explicitly disclose the limitations:
determine whether views of the outside vehicles are obstructed by the platooning line based on the information about the outside vehicles ...  ;
perform controlling a platooning vehicle to avoid a collision between the outside vehicles ... ; and
wherein the platooning controller is mounted on the platooning vehicle ... .
However, Van Der Knaap discloses determining whether views are obstructed by the platooning line limitation (see at least Van Der Knaap, [0037] disclosing that three cameras covering the vision areas Al, A2 and A3 can be regarded as typical state-of-the-art system solutions, and that viewed video streams from this cameras are stitched together and showed to the driver via displays (or monitors) strategically placed behind the A-pillars of the cabin and giving additional blind spot information<interpreted a views of outside vehicles>.  Disclosing further that once theses camera systems are in place designated ADAS function application can be fed such as avoiding run-overs in vulnerable road users at a turning around corner, and detecting traffic, like passenger cars either upcoming or being overtaking, in the lanes left and right of the truck-trailer combination and wards and even intervenes when the driver trying to pull over and an accident is eminent).
Van Der Knaap further discloses the avoiding a collision limitation (see at least Van Der Knaap, [0037])
Further, Okuyama discloses the platooning controller mounted on the platooning vehicle limitation (see at least Okayama, [0019] disclosing that referring to FIG. 2, each of the vehicles 10 includes the vehicle controller 20, which controls the driving of the vehicle).
Harbach, Van Der Knapp and Okuyama are analogous art to claim 16 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).  Okayama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okayama, Abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, and (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, as disclosed in Harbach, to provide the benefit of (1) determining whether views of the outside vehicles are obstructed, (2) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (3) where, the platooning controller is mounted on the platooning vehicle, as disclosed in Van Der Knapp and Okuyama.  Doing so would provide the benefit of improving safety.

Claims 2, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harbach, Van Der Knaap, and Okuyama as applied to claims 1, 10 and 16 above, and further in view of U.S. Patent Publication Number 2015/0197248 to Breed et al. (hereafter Breed).
As per claim 2, the combination of Harbach, Van Der Knaap, and Okuyama discloses all of the limitations of claim 1, as discussed above.  But, neither Harbach, Van Der Knaap, nor Okuyama explicitly disclose the limitation:
wherein the information about the outside vehicles includes at least one of locations of the outside vehicles, movement directions of the outside vehicles, or speeds of the outside vehicles.
However, Breed discloses this limitation (see at least Breed, [0249] disclosing that the invention is based on the fact that a reasonable number of pixels can be obtained from the reflections of electromagnetic energy from an object to render each of the proposed systems practical for locating, identifying and determining the relative velocity of an object in the vicinity of a vehicle that poses a threat to impact the vehicle so that evasive action can be taken or a passive restraint deployed).
Harbach, Van Der Knaap, Okuyama and Breed are analogous art to claim 2 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]).  Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).  Okuyama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okuyama, Abstract).  Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, (f) determining whether views of the outside vehicles are obstructed, (g) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (h) where, the platooning controller is mounted on the platooning vehicle, as disclosed in Harbach, Van Der Knaap and Okuyama, to provide the benefit of obtaining information about the outside vehicles including at least one of locations of the outside vehicles, movement directions of the outside vehicles, or speeds of the outside vehicles, as disclosed in Breed.  Doing so would provide the benefit of improving the safety of surface transportation (see at least Breed, [0070]).
As per claim 11, the combination of Harbach, Van Der Knaap and Okuyama  discloses all of the limitations of claim 10, as discussed above.  Harbach further discloses a vehicle system wherein the system further comprises: a warning device (see at least Harbach, [0017] disclosing displays).  
Van Der Knapp further discloses warning of a risk when a risk of collision between the outside vehicles is present (see at least Van Der Knaap, [0036], [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
But, neither Harbach, Van Der Knaap, nor Okuyama  explicitly disclose the limitation warn the outside vehicles about a risk when a risk of collision between the outside vehicles is present.
However, Breed discloses this limitation (see at least Breed, [0484] disclosing that driver warning system 66 provides visual and or audible warning messages to the driver or other that a hazard exists.  In addition to activating a warning system within the vehicle, this system can activate sound and or light systems to warn other people, animals or other vehicles of a pending hazardous condition).  
Harbach, Van Der Knaap, Okuyama and Breed are analogous art to claim 11 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract). Okuyama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okuyama, Abstract).  Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract). 
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, (f) determining whether views of the outside vehicles are obstructed, (g) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (h) where, the platooning controller is mounted on the platooning vehicle, as disclosed in Harbach, Van Der Knaap, Okuyama, to provide the benefit of warning the outside vehicles about a risk when a risk of collision between the outside vehicles is present, as disclosed in Breed.  Doing so would provide the benefit of improving safety of the platoon line.
As per claim 12, the combination of Harbach, Breed and Van Der Knaap discloses all of the limitations of claim 11, as discussed above.  Breed further discloses the limitation wherein the warning device includes at least one of turn signals, emergency lights, a horn, an external light device, or a vehicle-to-vehicle (V2V) communication device (see at least Breed, [00484] disclosing that in addition to activating a warning system within the vehicle, this system can activate sound and or light systems to warn other people, animals or other vehicles of a pending hazardous condition.  Warning systems could activate the vehicle headlights, tail lights, horn and/or the vehicle to vehicle communication systems.)
As per claim 13,  the combination of Harbach, Breed and Van Der Knaap discloses all of the limitations of claim 12, as discussed above.  Harbach further discloses the limitation wherein the platooning controller is configured to: …  when it is determined that the views of the outside vehicles are obstructed (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80).  Harbach still further discloses the limitation obtain the views of the outside vehicles (see at least Harbach, [0045]).
Van Der Knaap further discloses the limitation determine whether the risk of collision between the outside vehicles is present …  (see at least Van Der Knaap, [0036] [0037] [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
Further Breed discloses the limitation warn the platooning vehicles and the outside vehicles about the risk of collision using the warning device when the risk of collision is present (see at least Breed, [00484] disclosing that driver warning system 66 provides visual and or audible warning messages to the driver or other that a hazard exists.  In addition to activating a warning system within the vehicle, this system can activate sound and or light systems to warn other people, animals or other vehicles of a pending hazardous condition.).
As per claim 17, the combination of Harbach, Van Der Knaap, and Okuyama discloses all of the limitations of claim 16, as discussed above.  Harbach further discloses the following limitations:
calculating, by the processor, viewing angles of users of the outside vehicles … (see at least Harbach, [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20) ... ; and 
when any of the outside vehicles is not seen within the viewing angles of the users of the outside vehicles, determining, by the processor, that the views are obstructed (see at least Harbach, Fig. 5, showing memory 78; [0040] disclosing memory 78, including computer readable storage media used to store various operating variables or program instructions).  But, neither, Harbach, Van Der Knaap, nor Okuyama explicitly disclose calculating viewing angles based on locations of the outside vehicles, movement directions of the outside vehicles, and speeds of the outside vehicles.
However, Breed discloses this limitation (see at least Breed, [0249] disclosing that the invention is based on the fact that a reasonable number of pixels can be obtained from the reflections of electromagnetic energy from an object to render each of the proposed systems practical for locating, identifying and determining the relative velocity of an object in the vicinity of a vehicle that poses a threat to impact the vehicle so that evasive action can be taken or a passive restraint deployed).
Harbach, Van Der Knaap, Okuyama and Breed are analogous art to claim 17 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]).  Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).  Okuyama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okuyama, Abstract).  Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, (f) determining whether views of the outside vehicles are obstructed, (g) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (h) where, the platooning controller is mounted on the platooning vehicle, as disclosed in Harbach, Van Der Knaap, and Okuyama, to provide the benefit of calculating viewing angles based on locations of the outside vehicles, movement directions of the outside vehicles, and speeds of the outside vehicles, as disclosed in Breed.  Doing so would provide the benefit of improving the safety of surface transportation (see at least Breed, [0070]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harbach, Van Der Knaap, and Okuyama as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2010/00256852 to Mudalige.
As per claim 6, the combination of Harbach, Van Der Knaap, and Okuyama, discloses all of the limitations of claim 5, as discussed above.  Harbach further discloses the limitation determine whether it is possible to obtain the views of the outside vehicles (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80).  But neither Harbach, Van Der Knaap, nor Okuyama, explicitly disclose the limitation determine whether to decelerate the platooning vehicles or change a lane of the platooning vehicles.
However, Mudalige discloses this limitation (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).
Harbach, Van Der Knaap, Okuyama, and Mudalige are analogous art to claim 6 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).  Okuyama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okuyama, Abstract).  Mudalige is directed to a method of monitoring conditions of the road including monitoring accidents on the road, emergency situations of vehicles on the road and/or monitoring the speed of vehicles traveling on the road (see Mudalige, abstract). 
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, (f) determining whether views of the outside vehicles are obstructed, (g) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (h) where, the platooning controller is mounted on the platooning vehicle, as disclosed in the combination of Harbach, Van Der Knaap, and Okuyama, to provide the benefit of determining whether to decelerate the platooning vehicles or change a lane of the platooning vehicles, as disclosed in Mudalige.  Doing so would provide the benefit of improving safety of the platoon line.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harbach, Van Der Knaap, Okuyama and Mudalige as applied to claim 6 above, and further in view of Breed.
As per claim 7, the combination of Harbach, Van Der Knaap, Okuyama, and Mudalige discloses all of the limitations of claim 6, as discussed above.  Further, Harbach discloses the processor is configured to: obtain the views of the platooning vehicles (see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side vehicle"); [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle; [0045]).  But neither Harbach, Van Der Knaap, Okuyama, nor Mudalige explicitly disclose the limitation:
determine whether the platooning vehicles avoid a collision prediction point of the outside vehicles. 
However, Breed discloses this limitation (see at least Breed, [0026] [0227] disclosing that  all objects in the field of interest to the vehicle can be separated and individually imaged and identified; [0228] disclosing that once the identity of the object is known, the potential for a collision between the vehicle and that object and/or consequences of a potential collision with that object are assessed, e.g., by a control module, control unit or processor 112. If collision is deemed likely, countermeasures are effected 114, e.g., activation of a driver alert system and/or activation of a vehicle control system to alter the travel of the vehicle).
Harbach, Van Der Knaap, Okuyama, Mudalige and Breed are analogous art to claim 7 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]).  Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).  Okuyama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okuyama, Abstract). Mudalige is directed to a method of monitoring conditions of the road including monitoring accidents on the road, emergency situations of vehicles on the road and/or monitoring the speed of vehicles traveling on the road (see Mudalige, abstract).  Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, (f) determining whether views of the outside vehicles are obstructed, (g) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (h) where, the platooning controller is mounted on the platooning vehicle, as disclosed in Harbach, Van Der Knaap, and Okuyama, to provide the benefit of determining whether the platooning vehicles avoid a collision prediction point of the outside vehicles, as disclosed in Breed.  Doing so would provide the benefit of improving the safety of surface transportation (see at least Breed, [0070]).
As per claim 8, the combination of Harbach, Van Der Knaap, Okuyama, Breed  and Mudalige discloses all of the limitations of claim 7, as discussed above.  Mudalige further discloses the processor is configured to: determine whether to decelerate the platooning vehicles or change the lane of the platooning vehicles (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).  
Breed further discloses the limitation a processor configured to determine whether the platooning vehicles avoid the collision prediction point of the outside vehicles (see at least Breed, [0026], [0227] disclosing  all objects in the field of interest to the vehicle can be separated and individually imaged and identified; [0228] disclosing that once the identity of the object is known, the potential for a collision between the vehicle and that object and/or consequences of a potential collision with that object are assessed, e.g., by a control module, control unit or processor 112. If collision is deemed likely, countermeasures are effected 114, e.g., activation of a driver alert system and/or activation of a vehicle control system to alter the travel of the vehicle).
As per claim 9, the combination of Harbach, Van Der Knaap, Okuyama, Breed, and Mudalige discloses all of the limitations of claim 7, as discussed above.  Harbach further discloses the limitation to obtain the views of the outside vehicles (see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side vehicle"); [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle; [0045]).  Further, Breed discloses the limitation such that the platooning vehicles are capable of avoiding the collision prediction point (see at least Breed [0026] [0227] disclosing that all objects in the field of interest to the vehicle can be separated and individually imaged and identified; [0228] disclosing that once the identity of the object is known, the potential for a collision between the vehicle and that object and/or consequences of a potential collision with that object are assessed).  
Further, Mudalige discloses the limitation:
decelerate the platooning vehicles or change the lane of the platooning vehicles such that the platooning vehicles are capable of avoiding the collision prediction point (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harbach, Van Der Knaap, Okuyama and Breed as applied to claim 13 above, and further in view of Mudalige.
As per claim 14, the combination of Harbach, Van Der Knaap, Okuyama, and Breed discloses all of the limitations of claim 13, as discussed above.  Breed further discloses the limitation determine whether the platooning vehicles avoid a collision prediction point of the outside vehicles (see at least Breed, [0026], [0227] disclosing  all objects in the field of interest to the vehicle can be separated and individually imaged and identified; [0228] disclosing that once the identity of the object is known, the potential for a collision between the vehicle and that object and/or consequences of a potential collision with that object are assessed, e.g., by a control module, control unit or processor 112. If collision is deemed likely, countermeasures are effected 114, e.g., activation of a driver alert system and/or activation of a vehicle control system to alter the travel of the vehicle).  But neither Harbach, Van Der Knapp, Okuyama, nor Breed explicitly disclose the limitation: 
wherein the platooning controller is configured to: determine whether to decelerate the platooning vehicles or change a lane of the platooning vehicles.
However, Mudalige discloses this limitation (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).
Harbach, Van Der Knaap, Okuyama, Breed, and Mudalige are analogous art to claim 14 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract). Okuyama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okuyama, Abstract).  Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract).  Mudalige is directed to a method of monitoring conditions of the road including monitoring accidents on the road, emergency situations of vehicles on the road and/or monitoring the speed of vehicles traveling on the road (see Mudalige, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, (f) determining whether views of the outside vehicles are obstructed, (g) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (h) where, the platooning controller is mounted on the platooning vehicle, as disclosed in the combination of Harbach, Van Der Knaap, Okuyama and Breed, to provide the benefit of decelerating the platooning vehicles or changing a lane of the platooning vehicles such that the platooning vehicles avoid a collision, as disclosed in Mudalige.  Doing so would provide the benefit of improving safety of the platoon line.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harbach, Van Der Knaap, and Okuyama as applied to claim 16 above, and further in view of Mudalige.
As per claim 18,  Harbach discloses all of the limitations of claim 16, as discussed above.  But neither Harbach, Van Der Knaap, nor Okuyama explicitly disclose the limitation wherein controlling the platooning vehicles comprises: decelerating, by the processor, the platooning vehicles or changing a lane of the platooning vehicles.
However, Mudalige discloses this limitation (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).
Harbach, Van Der Knaap, Okuyama and Mudalige are analogous art to claim 18 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract). Okuyama is directed to a convoy travel system that includes a plurality of vehicles traveling in a convoy, where the vehicles are equipped with an automatic driving control unit which receives steering information to control a steering angle in order to avoid collisions with an obstruction (see at least Okuyama, Abstract).  Mudalige is directed to a method of monitoring conditions of the road including monitoring accidents on the road, emergency situations of vehicles on the road and/or monitoring the speed of vehicles traveling on the road (see Mudalige, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of (a) identifying information about outside vehicles around a platooning line based on sensing information of platooning vehicles, (b) determining whether views are obstructed by the platooning line based on the information about the outside vehicles, (c) controlling the platooning vehicles such that the views of the outside vehicles are obtained, (d) performing controlling a platoon vehicle, (e) where, the outside vehicles are not in the platooning line and are not controlled by the platooning controller, (f) determining whether views of the outside vehicles are obstructed, (g) controlling a platooning vehicle to avoid a collision between the outside vehicles, and (h) where, the platooning controller is mounted on the platooning vehicle, as disclosed in Harbach, Van Der Knapp and Okuyama, to provide the benefit of decelerating the platooning vehicles or changing a lane of the platooning vehicles such that the platooning vehicles avoid a collision, as disclosed in Mudalige.  Doing so would provide the benefit of improving safety of the platoon line.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/         Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666